DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 and 01/14/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), Annex IV, reads as follows:


The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473(Fed. Cir. 1998).

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 5 defines “computer-readable recording medium” embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In see Official Gazette Notice 1351 OG212, February 23, 2010).  That is, the scope of the presently claimed “computer-readable medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se.  The Examiner suggests amending the claim by adding the limitation ”non-transitory” to the claim or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.
 	The Examiner suggests amending the preamble of the claim as follows:
  	A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a learning process,..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Price et al (Pub No.: 2018/0253865).
 	As to independent claim 5, Price discloses a learning method executed by a computer (method for generating a matte of an image – see [p][0005]), wherein the learning method comprising: a memory (812 – see Fig 8); and a processor (814 – see Fig. 8) coupled to the memory and the processor (see [p][0050]) configured to: learn parameters of a machine learning model having intermediate feature values by inputting a plurality of augmented training data (a comparison can use predicted alpha values of the training mattes as compared to ground-truth alpha values of the reference mattes. This comparison can be used to determine errors in the neural network system that can be corrected to train a more accurate system – see [p][0103]), which is generated by augmenting original training data, to the machine learning model so that specific intermediate feature values (“composite images can be input into the neural network system to generate training mattes. These training mattes can be compared to reference mattes, such as the mattes created at block” – see [p][0103]), which are calculated from specific augmented training data augmented from a same original training data, become similar to each other (errors between the training composite image and the reference composite image can be used to correct errors in the neural network system – see [p][0103]).

 	Claim 1 is similar is scope to claim 5 and the rejection of claim 5 is applicable to claim 1. 

 	As to claim 2, Price teaches the learning method, wherein the method further comprising: learning, the plurality of augmented training data augmented from the same original training data are input to the machine learning model to calculate variance of the intermediate feature values output from a lower layer of the machine learning model (a final alpha prediction layer. The final layer of the network can be an alpha prediction layer where alpha values are predicted for the training input image – see [p][0076]), and the parameters of the machine learning model are learned to reduce the variance (modifying or training the neural network involves feeding such errors back through the refining neural network so the algorithm can adjust network connections in order to reduce the value of the error – see [p][0083]).

 	As to claim 3, Price teaches the learning method, wherein the method further comprising: learning, the plurality of augmented training data augmented from the same original training data are input to the machine learning model, and the parameters of the machine learning model and a reference feature value, the reference feature value corresponding to the original training data used to generate the plurality of augmented training data (composite images can be input into the neural network system to generate training mattes. These training mattes can be compared to reference mattes, such as the mattes created at block – see [p][0103]), are learned so that the intermediate feature values output from a lower layer of the machine learning model and the reference feature value become similar to each other (a final alpha prediction layer. The final layer of the network can be an alpha prediction layer where alpha values are predicted for the training input image – see [p][0076]).

 	As to claim 4, Price teaches the learning method,, wherein the method further comprising: learning, the plurality of augmented training data augmented from the same original training data are input to the machine learning model, and the parameters of the machine learning model and a reference feature value, the reference feature value corresponding to the original training data used to generate the plurality of augmented training data (Object extractor 206 can then use a refining neural network to refine a matte, for example, to refine the training matte of the matting neural network. Such a matte can be input along with the training image used to generate the training matte. The refining neural network can output a training refined matte. The training refined matte can then be compared to the reference matte to compute any errors. Such errors are then fed back through the refining neural network to teach the network to reduce such errors in future iterations. These errors can be based on the accuracy of predicted alpha values of the training refined matte as compared to ground-truth alpha values of the reference matte – see [p][0064]), are learned so that a distribution of the intermediate feature values output from a lower layer of the machine learning model and the reference feature value become similar to each other (note that the object extractors can be implemented in a distributed matter or environment  - see [p][0066]).

 	Claim 6 is rejected for the same reasons as set forth in the rejection of the claim 5, as claim 5 is method claim for the computer-readable recording medium claimed in claim 6.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 5 and 10 of copending Application No. 16/741839. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites non-stored target information included in the original training data not required by co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/741839
 Instant claim
1. A learning method executed by a computer, the learning method comprising:
1. A learning method executed by a computer, the learning method comprising:
augmenting original training data based on non-stored target information included in the original training data to generate a plurality of augmented training data; 

generating a plurality of intermediate feature values by inputting the plurality of augmented training data to a learning model;

and learning a parameter of the learning model such that, with regard to the plurality of intermediate feature values, each of the plurality of intermediate feature values generated from a plurality of augmented training data, augmented from reference training data, becomes similar to a reference feature value
learning parameters of a machine learning model having intermediate feature values by inputting a plurality of augmented training data, which is generated by augmenting original training data, to the machine learning model so that specific intermediate feature values, which are calculated from specific augmented training data augmented from a same original training data, become similar to each other.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Sriharsha et al (Pub No.: 20210117868) discloses a SWAPPABLE ONLINE MACHINE LEARNING ALGORITHMS.
 	Thomson et al (Pub No.: 20200175961) discloses a TRAINING OF SPEECH RECOGNITION SYSTEMS.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    June 4, 2022